


Exhibit 10.8
AMENDMENT NO. 5 TO
RECEIVABLES PURCHASE AGREEMENT
This AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of April 3,
2014 (this “Amendment”), is among MYLAN PHARMACEUTICALS INC. (“MPI”),
individually and as initial servicer (in such capacity, the “Servicer”), MYLAN
SECURITIZATION LLC (“Seller”), WORKING CAPITAL MANAGEMENT CO., LP (“WCMC”), as a
conduit purchaser, VICTORY RECEIVABLES CORPORATION (“Victory”), as a conduit
purchaser (each of WCMC and Victory in the capacity of a conduit purchaser,
individually, a “Conduit Purchaser” and collectively, the “Conduit Purchasers”),
PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a committed purchaser, MIZUHO BANK,
LTD. (“Mizuho”), as a committed purchaser, SUNTRUST BANK (“SunTrust”), as a
committed purchaser, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
(“BTMUNY”), as a committed purchaser (each of PNC, Mizuho, SunTrust and BTMUNY
in the capacity of a committed purchaser, individually, a “Committed Purchaser”
and collectively, the “Committed Purchasers” and collectively with the Conduit
Purchasers, the “Purchasers”), PNC, as a purchaser agent, Mizuho, as a purchaser
agent, SUNTRUST ROBINSON HUMPHREY, INC. (“STRH”), as a purchaser agent, BTMUNY,
as a purchaser agent (each of PNC, Mizuho, STRH and BTMUNY in the capacity of a
purchaser agent, individually, a “Purchaser Agent” and collectively, the
“Purchaser Agents”), BTMUNY, as agent on behalf of the Secured Parties (in such
capacity, the “Agent”), and PNC, as an issuer of Letters of Credit (in such
capacity, the “LOC Issuer”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to that certain Receivables Purchase
Agreement, dated as of February 21, 2012 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Agreement”); and
WHEREAS, the parties hereto wish to amend the Agreement upon the terms hereof.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), each of the parties
hereto hereby agree as follows:
A G R E E M E N T:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Agreement.
2.    Amendment. The definition of “Specified Concentration Percentage” set
forth in Appendix A to the Agreement is replaced in its entirety with the
following:
“Specified Concentration Percentage” means, with respect to any Obligor, the
greater of (a) the percentage, if any, determined by the Agent and each
Purchaser

708812451 11257637

--------------------------------------------------------------------------------




Agent in their sole discretion with respect to such Obligor by written notice to
the Seller and the Servicer; it being understood and agreed that the Agent or
any Purchaser Agent, in its sole discretion, may reduce any such percentage
described in this clause (a) with respect to any Obligor at any time in its sole
discretion by written notice to the Seller and the Servicer, it being understood
that as of April 3, 2014, a Specified Concentration Percentage of (i) 32.0%
shall apply to all Receivables the Obligor of which is Cardinal Health, Inc., so
long as Cardinal Health, Inc.’s S&P short-term debt rating is A-2 or higher and
Cardinal Health, Inc.’s Moody’s short-term debt rating is P-2 or higher,
otherwise, the percentage appearing opposite such Obligor’s short-term unsecured
debt ratings on the table below shall apply to all Receivables of such Obligor,
(ii) 32.0% shall apply to all Receivables the Obligor of which is McKesson
Corporation, so long as McKesson Corporation’s S&P short-term debt rating is A-2
or higher and McKesson Corporation’s Moody’s short-term debt rating is P-2 or
higher, otherwise, the percentage appearing opposite such Obligor’s short-term
unsecured debt ratings on the table below shall apply to all Receivables of such
Obligor and (iii) 32.0% shall apply to all Receivables the Obligor of which is
AmerisourceBergen Corporation, so long as AmerisourceBergen Corporation’s S&P
short-term debt rating is A-2 or higher and AmerisourceBergen Corporation’s
Moody’s short-term debt rating is P-2 or higher, otherwise, the percentage
appearing opposite such Obligor’s short-term unsecured debt ratings on the table
below shall apply to all Receivables of such Obligor, and (b) other than with
respect to any Specified Concentration Percentage for any Obligor set forth in
clause (a) above, the percentage appearing opposite such Obligor’s short-term
unsecured debt ratings on the table below:
S&P/Moody’s Short-Term Rating
S&P/Moody’s Long-Term Rating
Specified Concentration Percentage
A-1 or higher/P-1
A+/A1 or higher
32.0%
A-2/P-2
BBB+/Baa1
20.0%
A-3/P-3
BBB-/Baa3
8.0%
Below A-3/P-3 or Not Rated
Below BBB-/Baa3 or Not Rated
3.0%



Subject to the next sentence, if the short-term unsecured debt rating
established by Moody’s or S&P for an Obligor shall fall one or more rating
category gradation below the other rating agency’s comparable gradation (or has
been withdrawn), the lower of the two ratings shall apply. If either Moody’s or
S&P does not maintain (and has not withdrawn) a short-term unsecured senior debt
rating of an Obligor, the Concentration Limit for such Obligor shall be
determined in accordance with the table above based upon the long-term unsecured
debt rating established by Moody’s or S&P but if the long-term unsecured debt
rating established by Moody’s or S&P for an Obligor shall fall one or more
rating category gradation below the other rating agency’s comparable gradation
(or has been withdrawn), the lower of the two ratings shall apply. If an Obligor
is not rated by either Moody’s or S&P it shall be considered unrated.

2

--------------------------------------------------------------------------------




3.    Representations and Warranties. Each of Seller, MPI, the Servicer and
Performance Guarantor represents and warrants to each of the other parties
hereto as of the date hereof, both before and immediately after giving effect to
this Amendment, as follows:
(a)    The representations and warranties made by it in the Agreement and each
of the other Transaction Document to which it is a party are true and correct
both as of the date hereof and immediately after giving effect to this
Amendment.
(b)    The execution and delivery by it of this Amendment and the performance of
its respective obligations under this Amendment and the Agreement (as amended
hereby), each as applicable, and the other Transaction Documents to which it is
a party are within its organizational powers and have been duly authorized by
all necessary action on its part, and this Amendment and the Agreement (as
amended hereby), and the other Transaction Documents to which it is a party are
its valid and legally binding obligations, enforceable in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally.
(c)    No Event of Default or Unmatured Event of Default has occurred and is
continuing, or would occur as a result of this Amendment or the transactions
contemplated hereby.
4.    Conditions to Effectiveness. This Amendment shall become effective as of
the date first above written upon satisfaction of the following conditions
precedent:
(a)    Execution of Amendment. The Agent shall have received a counterpart of
this Amendment duly executed by each of the parties hereto.
(b)    No Defaults. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing either before or immediately after giving effect to
this Amendment.
(c)    Representations and Warranties True. The representations and warranties
of Seller, MPI and the Servicer contained in the Agreement, and of Seller, MPI,
the Servicer and Performance Guarantor contained in this Amendment, in each
case, shall be true and correct both as of the date hereof and immediately after
giving effect to this Amendment.
5.    Reference to and Effect on the Agreement and the other Transaction
Documents.
(a)    Each reference in the Agreement to “this Agreement,” “herein,” “hereof”
and words of like import and each reference in the other Transaction Documents
to “Receivables Purchase Agreement”, “Purchase Agreement”, “thereunder”,
“thereof” or words of like import referring to the Agreement shall mean and be a
reference to the Agreement, as amended hereby.
(b)    Each of the Agreement and the other Transaction Documents (except as
specifically amended herein) is hereby ratified and confirmed in all respects by
each of the

3

--------------------------------------------------------------------------------




parties hereto and shall remain in full force and effect in accordance with its
respective terms.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of or amendment to any
right, power or remedy of the Agent, any Purchaser, any Purchaser Agent or the
LOC Issuer under, nor constitute a waiver of or amendment to, any other
provision or condition under any Transaction Document.
(d)    To the extent that the consent of any party hereto, in any capacity, is
required under any Transaction Document or any other agreement entered into in
connection with any Transaction Document with respect to any of the amendments
set forth herein, such party hereby grants such consent.
6.    Transaction Document. This Amendment shall be a Transaction Document under
(and as defined in) the Agreement.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Seller, the Servicer, MPI, the Purchasers, the Purchaser Agents,
the LOC Issuer and the Agent, and their respective successors and assigns.
8.    Costs and Expenses. The Seller agrees to pay on demand all reasonable and
documented out-of-pocket costs and expenses incurred by or on behalf of the
Agent, each Purchaser, each Purchaser Agent and the LOC Issuer in connection
with the preparation, negotiation, execution and delivery of this Amendment and
any other documents to be delivered in connection herewith, including reasonable
attorneys’ fees and expenses of a single counsel.
9.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
10.    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Delivery
of an executed counterpart hereof by facsimile or other electronic means shall
be equally effective as delivery of an originally executed counterpart.
11.    Severability. Any provisions of this Amendment which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4

--------------------------------------------------------------------------------




12.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.
13.    Reaffirmation of Performance Guaranty. After giving effect to this
Amendment, and the transactions contemplated hereby, all of the provisions of
the Performance Guaranty shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Guaranty and
acknowledges that the Performance Guaranty has continued and shall continue in
full force and effect in accordance with its terms.
[Signatures Follow]

5

--------------------------------------------------------------------------------







6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
MYLAN PHARMACEUTICALS INC.,
individually and as initial Servicer




By: /s/ John Miraglia    
Name: John Miraglia
Title: Assistant Treasurer




MYLAN SECURITIZATION LLC,
as Seller




By: /s/ John Miraglia    
Name: John Miraglia
Title: President

S-1    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    

--------------------------------------------------------------------------------






VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser




By: /s/ David V. DeAngelis    
Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for the BTMU Group




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Agent




By: /s/ Christopher Pohl    
Name: Christopher Pohl
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as a Committed Purchaser




By: /s/ Jaime Sussman    
Name: Jaime Sussman
Title: Vice President

S-2    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Purchaser Agent for the PNC Group





By: /s/ Robyn Reeher    
Name: Robyn Reeher
Title: Vice President




PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser and as a LOC Issuer




By: /s/ Robyn Reeher    
Name: Robyn Reeher
Title: Vice President

S-3    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    

--------------------------------------------------------------------------------




SUNTRUST ROBINSON HUMPHREY, INC.,
as Purchaser Agent for the SunTrust Group




By: /s/ Emily Shields    
Name: Emily Shields
Title: Vice President




SUNTRUST BANK,
as a Committed Purchaser




By: /s/ Michael Peden    
Name: Michael Peden
Title: Vice President



S-4    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    

--------------------------------------------------------------------------------




WORKING CAPITAL MANAGEMENT CO., LP, as a Conduit Purchaser




By: /s/ Shinichi Nochide    
Name: Shinichi Nochide
Title: Attorney-in-fact




MIZUHO BANK, LTD.,
as Purchaser Agent for the Mizuho Group




By: /s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Authorized Signatory




MIZUHO BANK, LTD.,
as a Committed Purchaser




By: /s/ Bertram H. Tang    
Name: Bertram H. Tang
Title: Authorized Signatory





S-5    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO:
MYLAN INC.,
as Performance Guarantor




By: /s/ John Miraglia    
Name: John Miraglia
Title: Assistant Treasurer





S-6    Amendment No. 5 to Mylan
        Receivables Purchase Agreement
    